Opinion issued November 26, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00714-CV
____________

IN THE MATTER OF LANDON ERIK MORENO, A Juvenile,Appellant




On Appeal from the County Court at Law No. 3
Fort Bend County, Texas
Trial Court Cause No. 9915




O P I N I O N
          This is an appeal from a judgment signed June 30, 2003.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but he has not paid
the appellate filing fee.  On September 10, 2003, this Court ordered that unless,
within 15 days of the date of the order, appellant paid the appellate filing fee, the
appeal would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
          Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Higley.